OPINION — AG — **** FIXTURES — RECORDING INSTRUMENTS AFFECTING REAL ESTATE **** (1) FINANCING STATEMENTS, CONTINUATION STATEMENTS, TERMINATION STATEMENTS, OR ASSIGNMENTS OR RELEASES OF FINANCING STATEMENTS CONTAINING AN ADEQUATE LEGAL DESCRIPTION OF REAL ESTATE MUST BE RECORDED AND ENTERED IN THE TACT INDEXES BY COUNTY CLERKS ONLY WHERE SUCH STATEMENTS COVER GOODS WHICH ARE OR ARE TO BECOME FIXTURES AND A REQUEST IS MADE BY THE SECURED PARTY FOR SUCH INSTRUMENT TO BE SO RECORDED AND INDEXED.   (2) FINANCING STATEMENTS, CONTINUATION STATEMENTS, TERMINATION STATEMENTS AND ASSIGNMENT OR RELEASES OF FINANCING STATEMENTS ARE NOT MORTGAGES ON REAL ESTATE AND THE REAL ESTATE MORTGAGE TAX LEVIED IN 68 Ohio St. 1969 Supp. 1901-1909, [68-1901-] [68-1909-], DOES NOT APPLY TO THESE INSTRUMENTS. CITE: 68 Ohio St. 1969 Supp. 9-401(1)(B) [68-9-401], (NORMAN CANNON) ** SEE: OPINION NO. 70-307 (1970) **